Case 1:19-cv-00578-TFM-MU Document 74 Filed 08/05/21 Page 1 of 2                          PageID #: 1116




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

  NUTRIEN AG SOLUTIONS, INC.,                     )
                                                  )
          Plaintiff,                              )
                                                  )
  v.                                              )       CIV. ACT. NO. 1:19-cv-578-TFM-MU
                                                  )
  WAYNE DYKES,                                    )
                                                  )
          Defendant.                              )

                                                 ORDER

          Pending before the Court are Plaintiff’s Motion for Leave to Place Exhibits Under Seal

  (Docs. 61, 66 filed 06/10/21; 07/07/21). The first motion, filed in support of Plaintiff’s Reply to

  Defendant’s Response to Plaintiff’s Motion for Partial Summary Judgment (Doc. 60, filed

  06/02/21), moves this Court to place Exhibits A, B, and C under seal. See Docs. 60-1, 60-2, 60-3.

  The second motion, filed in support of Plaintiff’s Opposition to Defendant’s Motion for Summary

  Judgment (Doc. 64, filed 07/01/21), moves this Court to place Exhibits A, C, and D under seal.

  See Docs. 65-1, 65-3, 65-4. In both motions, Plaintiff reasserts arguments that were raised in

  Plaintiff’s Response to Defendant’s Response to Order Regarding Motion for Leave to Seal

  Exhibits (Doc. 59) and analyzed pursuant to the standards setforth in Chicago Tribune v.

  Birdgestone/Fire, Inc., 263 F.3d 1304 (11th Cir. 2001) and Romero v. Drummond Co., 480 F.3d

  1234 (11th Cir. 2007). Specifically, Plaintiff argues that the respective exhibits contain excerpts

  of Kyser’s, Ward’s, and Chase’s depositions. Docs. 61, 66 at ¶¶ 5. These transcripts concern

  Ward’s nonpublic personal information which generally includes information concerning Ward’s

  financial assets, liabilities, debts, credit history and credit status with Nutrien and other creditors,

  and general information concerning the financial history of Ward’s farming operations over the




                                               Page 1 of 2
Case 1:19-cv-00578-TFM-MU Document 74 Filed 08/05/21 Page 2 of 2                       PageID #: 1117




  course of the last decade. This Court issued an order addressing the sealed documents issue on

  June 10, 2021. See Doc. 62. Accordingly, the Court finds that the exhibits Plaintiff is moving to

  have sealed are “documents involving Ward’s finances” and therefore subject to and consistent

  with this Court’s previous order.1 For good cause shown, it is ORDERED that the motions are

  GRANTED.2

         DONE and ORDERED this the 5th day of August, 2021.

                                                s/Terry F. Moorer
                                                TERRY F. MOORER
                                                UNITED STATES DISTRICT JUDGE




  1
    See Doc. 62 at 3 – 4. (“In light of Nutrien’s argument, the Court finds good cause merit the
  exhibits remaining sealed for now. However, contrary to Plaintiff’s request, the Court may not be
  able to allow the exhibits to remain fully sealed indefinitely. When the Court takes the pending
  motions for summary judgment under submission, if the Court’s opinion relies on evidence from
  the exhibits, the Court may require the Parties to file a redacted version of the exhibits for public
  use. The Court finds that filing exhibits with the nonpublic personal information redacted is an
  available remedy that may not be time and cost-efficient, but is not an unduly onerous alternative
  to sealing the documents…This ruling is specific to documents involving Ward’s finances.”)
  2
   The Court notes that Plaintiff moves for Exhibits A, B, and C to be placed under seal indefinitely
  and moves for Exhibits A, C, and D to be placed under seal so long as the Court deems necessary.
  See Docs. 61, 66 at 6. All Exhibits are placed under seal until the Court takes the pending motions
  for summary judgment under submission. If the Court relies on evidence from the exhibits, the
  Court may require the Parties to file a redacted version of the exhibits for public use.

                                              Page 2 of 2
